11/08/2021



                                                                                 Case Number: OP 21-0558




            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         OP 21-0558

TYREE KILO SELAGE,

           Petitioner,

     v.                                                        GRANT OF MOTION TO
                                                                 PROCEED WITHOUT
TOM GREEN,                                                   PAYMENT OF FILING FEE
Warden, Dawson County Correctional Facility,
Glendive,

           Respondent.


      Motion to proceed without payment of the filing fee in this matter is
   GRANTED.

      DATED:     November 8, 2021.




                                               BOWEN GREENWOOD
                                               Clerk of the Supreme Court